Ss

-

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vo (For Offenses Committed On or After November 1, 1987)

Gilberto Bautista-Rosas Case Number: 3:20-mj-20188

Thomas 8. Sims

Defendant's Attormey f= ( 4 fr a ‘
REGISTRATION NO. 93980298 fas Hee Paul

THE DEFENDANT: | JAN 2 8 2820
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALI (FORNIA

ers

C) was found guilty to count(s)

 

 

 

oT Set

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ~ ILLEGAL ENTRY (Misdemeanor) 1
C) The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

AL _TIME SERVED L days

 

Assessment: $10 WAIVED Fine: WAIVED

xX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

‘IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

- United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 28, 2020
Date of Imposition of Sentence

2 Me
i oo oe ™
x & ; *
. oo , .
eM t

HONORABIE ROBERT N. BLOCK
- UNITED STATES MAGISTRATE JUDGE

ae

 

Clerk’s Office Copy | 3:20-mj-20188

LS

:
i

 
